Citation Nr: 1452350	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  08-08 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from December 3, 2002 until March 30, 2010.

2.  Entitlement to a rating evaluation in excess of 50 percent for PTSD for the period from March 31, 2010.

3.  Entitlement to a rating evaluation in excess of 30 percent for residuals of a left knee injury, status post total knee replacement.

4.  Entitlement to an initial rating evaluation in excess of 10 percent for ischemic heart disease (IHD) for the period from February 14, 2002 until June 5, 2004.  

5.  Entitlement to an evaluation in excess of 60 percent for IHD for the period from June 6, 2004 until September 16, 2010.  

6.  Entitlement to additional compensation at the housebound rate, prior to September 16, 2010. 

7.  Entitlement to an effective date prior to February 14, 2002 for the grant of service connection for IHD.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to June 1969.  He received the Combat Action Medal, among other decorations, for this service.

The claims for the left knee, heart and entitlement to compensation for additional benefits under the housebound rate comes on appeal before the Board of Veteran's Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A March 2011 rating decision granted service connection for IHD, and assigned staged ratings of 10 percent effective December 3, 2002, 60 percent effective June 5, 2004, and 100 percent effective from September 16, 2010; the March 2011 decision also awarded special monthly compensation (SMC), and continued the 50 percent evaluation for PTSD and the 30 percent evaluation for the knee disability.  A December 2012 rating decision found clear and unmistakable error in the assignment of a December 3, 2002 effective date for the 10 percent evaluation of IHD, and corrected the effective date to February 14, 2002.  The Veteran timely appealed this rating decision concerning the effective date of the IHD.


Claim for PTSD

The claim for entitlement to an increased evaluation for PTSD has a long and complicated procedural history.  

Essentially, however, service connection for PTSD was granted by the Board in a January 2007 decision.  A June 2007 rating decision implemented the Board's grant of service connection for PTSD and assigned an initial rating of 30 percent, among other issues.  The Veteran timely perfected an appeal of the evaluation for PTSD.

During the pendency of this appeal, the Veteran sought the assistance of Attorney Calvin Hansen and such representation became effective November 30, 2008.  

The Board denied the claims in a December 2009 decision.  The Veteran, assisted by Attorney Hansen, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  

On May 4, 2010, Attorney Hansen signed a Joint Motion for Remand (JMR) on the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  The JMR noted that the other issues decided by the Board pertaining to the left knee were not presently before the Court for review and should be considered to be abandoned.  

While this claim was pending before CAVC, the Veteran filed a new claim for an increased evaluation for PTSD at the RO in March 2010.  Attached to his claim were additional records from a VA physician dated December 2009.  The RO developed this claim and sent the Veterans Claims Assistance Act (VCAA) notification letter to the Veteran and Attorney Hansen on May 25, 2010 (the same month Attorney Hansen filed the JMR). This VCAA letter explicitly noted that evidence of record included "your claim for benefits, which we received on March 31, 2010."  

On May 26, 2010, the Board sent Attorney Hansen (cc'ing the Veteran) a letter explaining the case had just been returned from CAVC and they had 90 days to submit additional argument or evidence.  No evidence was submitted to the Board.

In July 2010 Attorney Hansen filed for attorney fees.  In August 2010, he was granted Equal Access to Justice Act (EAJA) fees in the amount of $5600.00.  

Additional VCAA letters were sent to the Veteran and Attorney Hansen in June 2010 and August 2010.  The August 2010 letter that included the issue of PTSD, stated 

As you may know your claims file is currently at the Board of Veterans Appeals (BVA), where they are addressing your appeal.  Please note that we may be unable to make a decision on all your claims(s) until your claims folder is returned from the BVA because of the lack of service records and other evidence available to this regional office.

If the above listed contentions are not what you intended to claim please submit a clarifying statement as soon as possible.

The RO continued to associate additional evidence, including significant VA records and even a June 2010 VA examination with the claims file.

In September 2010, the RO issued a rating decision granting an increased evaluation of 50 percent for PTSD effective March 31, 2010.  The letter enclosing the decision was addressed to Attorney Hansen and stated:
	
We are writing to you because you have requested exclusive contact with VA regarding [the Veteran's] claim.  We have sent a courtesy copy of this letter and attachments to [the Veteran] because he is entitled to receive notification of our decision.

In November 2010, the Board considered the terms of the JMR and issued a decision denying an initial evaluation in excess of 30 percent for PTSD.  Although the November 2010 Board decision failed to acknowledge the recent September 2010 rating decision that awarded a partial grant of benefits or include any of the evidence discussed by that September 2010 rating decision, Attorney Hansen did not question or appeal this decision.

In April 2011, Attorney Hansen transmitted a Notice of Disagreement completed by the Veteran that disagreed with the September 2010 rating decision to the RO.  Following this, a Statement of the Case and Substantive Appeal were completed.

There is no doubt that VA erred in the adjudication of this claim, as a temporary file had been created at the RO while an appeal on the same issue was pending before the CAVC and the Board.  Indeed, under 38 C.F.R. § 19.37, the RO should have forwarded any evidence that had a bearing on the appellate issues to the Board for review.  

However, although fully acknowledging VA's own errors, the Board notes that Attorney Hansen has not effectively advocated on behalf of his client.  See 38 C.F.R. § 14.629(b)(2)(noting that individuals desiring accreditation before VA must be "qualified to render valuable assistance to claimants."); 38 C.F.R. § 14.632 ("all persons providing representation are required to be truthful in their dealings with claimants and VA and provide competent representation before VA).

Despite receiving conflicting notification letters and even decisions, Attorney Hansen never sought to clarify the procedural history to VA.  Indeed, there is a duty to notify the tribunal of developments that could deprive the entity of jurisdiction or otherwise affect its decision. See Solze v. Shinseki, 26 Vet. App. 299, 301-02 (2013); see also Douglas v. Donovan, 704 F2d 1276, 1279 (D.C. Cir. 1983)("As officers of this court, counsel have an obligation to ensure that the tribunal is aware of significant events that may bear directly on the outcome of litigation.").  

Failing to advise VA of the discrepancies has resulted in a situation where the Board has no choice but to vacate the prior November 2010 decision.  See e.g. Murphy v. Shinseki, 26 Vet. App. 510, 512 ("the Board's mischaracterization of the issue on appeal tainted its entire decision . . . Therefore, it was outside the scope of the Veteran's direct appeal for the Board to revisit the issue.").  Furthermore, had Attorney Hansen timely noted the discrepancy to VA the prior decision could have been vacated and the error corrected back in 2010 instead of four years later. 

More disconcerting is the fact that Attorney Hansen did not keep the Veteran, his own client, informed.  Indeed, under 38 C.F.R. § 14.632(d), "an attorney shall not, in providing representation to a claimant before VA, engage in behavior or activities prohibited by the rules of professional conduct of any jurisdiction in which the attorney is licensed to practice law".  The rules of professional conduct of Nebraska indicate that "[a] lawyer shall keep his client reasonably informed about the status of the matter."  Neb. Ct. R. Prof. Cond.3-501.4.  Had Attorney Hansen done so, the Veteran would not have felt the need to file a claim for an increased evaluation while his claim for an initial evaluation was pending before the CAVC and the Board.  

To the extent to which he argues filing a new claim for an increased evaluation was done to protect any effective dates, this argument has no merit as in the present case, the claim that was on appeal was the initial evaluation.  In other words, by pursuing that claim, the Veteran benefitted from the earliest possible effective date.  Instead, Attorney Hansen acted as though the prior Board decision was final and instead attempted to perfect an appeal of a claim for an increase stemming from the later March 2010 claim (under 38 C.F.R. § 3.400 and rules of finality, the earliest possible effective date had the Board decision been final would be November 2010; examining the case from the initial rating allows the Board to go back to 2002).  

In light of the above and in the interest of due process, the Board must vacate the November 2010 decision and reconsider the Veteran's higher initial rating claim in light of the previously unavailable evidence.  The issue has therefore been recharacterized as reflected on the title page.

Claim for TDIU

The Board notes that the appeal initially included a claim for a total disability rating based on individual unemployability (TDIU).  A review of the record reflects that the March 2011 rating decision awarded entitlement to SMC benefits, effective from September 16, 2010, based on having a total schedular rating for IHD and additional service-connected disabilities independently ratable at 60 percent or more as set forth under 38 U.S.C.A. § 1114(s) (2014).  

The U.S. Court of Appeals for Veteran's Claims (Court) held in Bradley v. Peake, 22 Vet. App. 280 (2008) that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

The Board concludes that the facts of Bradley are sufficiently differentiable from the facts of this case such that the holding in Bradley is inapplicable and the Veteran's TDIU claim is in fact moot.  Specifically, the Veteran has already been granted an award of SMC based on the fact that he has a total schedular rating for IHD, as well as additional service-connected disabilities independently ratable at 60 percent or more.  As the Veteran has already been awarded SMC and therefore would have no need to establish a TDIU rating in order to qualify for SMC under 
38 U.S.C.A. § 1114(s), the holding in Bradley is not applicable in this case.  Therefore, the Veteran's TDIU claim is moot.  To the extent that he is seeking a TDIU for the period prior to September 16, 2010, that claim is also moot as his former employer noted on a January 2011 employment questionnaire that the Veteran did not stop working until November 12, 2010, after the award of SMC.  

The issues of entitlement to a rating evaluation in excess of 30 percent for residuals of a left knee injury, status post total knee replacement, entitlement to an increased evaluation for IHD and additional compensation at the housebound rate, prior to September 16, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  On November 2, 2010, the Board issued a decision denying entitlement to an initial rating higher than 30 percent for PTSD.

2.  On March 31, 2010, the Veteran submitted additional evidence to the RO but not to the Board.  This evidence was the basis of a September 24, 2010 rating decision by the RO which increased the Veteran's PTSD evaluation to 50 percent, effective March 31, 2010.  As a result, the Veteran was assigned conflicting rating evaluations for the same period.

3.  For the period prior to April 27, 2007, the Veteran's service-connected PTSD was manifested by no more than moderate symptoms or moderate difficulty in social or occupational functioning as a result of intermittent depressed mood, sleep impairment, social isolation, and nightmares.  The objective medical evidence does not show PTSD symptomatology consistent with circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); or impaired abstract thinking.

4.  For the period beginning April 27, 2007, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, but not total impairment or deficiencies in most areas at any time during the period on appeal.

5.  On May 25, 2010, the RO received a claim of service connection for ischemic heart disease.
 
6. The Veteran's ischemic heart disease manifested by February 2002.



CONCLUSIONS OF LAW

1.  The November 2, 2010 Board decision is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014).  

2.  The criteria for an initial evaluation in excess of 30 percent for PTSD for the period from December 3, 2002 until to April 26, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an evaluation of 50 percent, but no higher, for PTSD for the period from April 27, 2007 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for entitlement to an effective date prior to February 14, 2002, for the award of service connection for ischemic heart disease have not been met. 38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Order to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014).

As noted above in the Introduction, the Board denied the Veteran's claim for an initial rating higher than 30 percent in a November 2010 decision.  In March 2010, while his initial rating appeal was still pending before the Board, the Veteran submitted to the RO additional evidence showing that his condition had worsened.  The RO obtained additional VA treatment records and ordered a VA examination which was performed in June 2010.  However, this additional favorable evidence was not submitted to the Board, and the Board was not aware of its existence.  The RO interpreted the March 2010 correspondence as an increased rating claim, and issued a September 2010 decision which increased the Veteran's evaluation for PTSD from 30 percent to 50 percent, effective March 31, 2010.  Thus, for the period from March 31, 2010, the Veteran's PTSD was simultaneously rated as 30 percent disabling (by the Board) and 50 percent disabling (by the RO).  In rendering its November 2010 decision, the Board was not aware that additional evidence in support of the claim had been submitted to the RO.  

The Veteran's attorney represented him in both overlapping claims before the RO and the Board; however, the attorney apparently did not bring this procedural problem to the attention of the Veteran or VA at any time in the appeal process.  As a result, the claim was denied.  In light of the relevant evidence submitted prior to the Board decision and in the interest of due process, the November 2010 Board decision must be vacated.  See Murphy v. Shinseki, 26 Vet. App. 510, 514-15 (2014) (holding that, "...an increase in disability compensation... carries with it substantive rights and procedural safeguards," and thus cannot be reduced by the Board unless the proper procedure under 38 C.F.R. § 3.105(e) has been followed.).  

Accordingly, the November 2, 2010 Board decision addressing the issue of an initial rating higher than 30 percent for PTSD is vacated.  

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The PTSD issue concerns an initial rating and come before the Board on appeal from a decision which also granted service connection; thus, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. 
§ 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Veteran's earlier effective date claim arose from his disagreement with the effective dates assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA PTSD examinations in May 2007 and June 2010, and a VA heart conditions examination in September 2010.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the examination was provided over 4 years ago, the Board considered whether a remand for an updated examination was required.  In this case, however, there are ample recent mental health treatment records which are sufficient to rate the claim.  Accordingly, a remand for an updated VA examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2014). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (extending this practice even to claims that do not involve initial ratings, rather, also established ratings).  As outlined below, staged ratings are appropriate in this case.

Increased Rating for PTSD

The Veteran seeks an increased evaluation for posttraumatic stress disorder (PTSD).  Service connection for PTSD was granted in a January 2007 Board decision.  A June 2007 rating decision implemented the Board's grant and assigned a 30 percent evaluation effective December 3, 2002.  During the pendency of the appeal, the RO granted an increased 50 percent evaluation effective March 31, 2010.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, this appeal consists of the following questions: 1) whether an evaluation in excess of 30 percent is warranted from December 3, 2002 until March 30, 2010 and 2) whether an evaluation in excess of 50 percent is warranted for the period beginning March 31, 2010.  

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity and duration of the symptoms also played an important role in determining the rating. Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

In evaluating psychiatric disabilities, VA has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV). That manual includes a Global Assessment of Functioning (GAF) scale which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

A score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

As explained in the Introduction and the Order to Vacate, this appeal stems from the initial grant of service connection.  The Veteran has not challenged the December 3, 2002, effective date for the grant of service connection, and therefore, the relevant question in this matter is the state of his disability for the period beginning on December 3, 2002. 38 C.F.R. § 3.400.  

The evidence for consideration in this case includes extensive VA outpatient treatment records, private treatment records, VA examinations, and lay statements.  

VA psychiatry treatment records reflect that the Veteran was treated for depression and related PTSD symptomatology beginning in July 2001.  Treatment records from VA in 2001 and 2002 reflect that the Veteran was consistently described as alert and oriented in all spheres.  Grooming was always appropriate.  The Veteran consistently denied hallucinations.  Insight and judgment were consistently described as normal or intact.  Memory was intact.   Speech was normal and in October 2001 was described as clear and goal oriented.  He was never noted to have thought disturbances.  Significantly, during this period, his mood would be described as euthymic and affect was congruent with his mood.  The Veteran's main complaints were related to sleep and reports of being short tempered.  While he described himself as easily angered he consistently denied homicidal thoughts and was never described as a danger to others.  During an October 2001 visit he reported a history of suicidal ideation in the past but explained he never acted on it.  In subsequent visits in January 2002, June 2002 and September 2002 he denied paranoia, suicidal or homicidal ideation.  In September 2002 the Veteran reported that he was "doing fine."  GAF scores during this period ranged from 75 in October 2001 to 90 in January 2002.  

Private treatment records from Dr. M., a psychologist, show that the Veteran had been specifically treated for PTSD since December 2002.  An initial diagnostic consultation dated in May 2003 demonstrates that the Veteran had slight to moderate limitations in the area of social interaction; moderate limitations in the area of understanding and memory; and moderate to marked limitations in some areas of adaption and sustained concentration (e.g., ability to react appropriately in stressful situations and ability to maintain attention for extended periods of time).  There were no marked impairments in the areas of intelligence, orientation, or insight.  Dr. M. indicated the Veteran's appearance was normal and appropriate for occasion but he seemed over controlled.  Speech was evaluated as normal to slight.  He was described as suspicious, guarded or evasive and Dr. M. explained that he was appreciative of efforts but obviously detached and had a restricted range of affect.  Affect and mood were generally rated 3-5 on a scale of 6 with 6 being severe.  He described perceptual distortions to stimuli and reported recollections of trauma from war.  The Veteran reported some suicidal and homicidal ideation and had moderate impulse control.  The Veteran reported agitation, anger anxiety, blunted and constricted affect, depression, fatigue, grief, guilt, was hostile, irritable, restless ruminative panic at times pessimistic and had insufficient sleep.  He reported concentration problem was disorganized and disoriented at times and had flight of ideas and some short term memory impairment.  There was verbal aggression, was argumentative, conflictual, demanding at times, impulsive and reported dizziness, headaches, hyperventilation palpitations, and sweating.  The diagnosis was PTSD and weekly treatment was recommended.  GAF was 55 and was assessed as 58 during the past year.  Dr. M. indicated that the Veteran's psychosocial stressors (Axis IV) were moderate to severe. 

VA treatment records in 2003 until April 2007 continued to indicate that the Veteran complained mainly of sleep problems.  He was described as having good hygiene and grooming.  He was described as cooperative and alert and oriented in all spheres.  There was no thought or perceptual disturbances.  Speech was normal and memory was intact.  Judgment and insight were intact.  The Veteran consistently denied hearing voices, paranoia, suicidal or homicidal thoughts.  Mood was generally described as euthymic and affect was appropriate.  In April 2004 the Veteran described himself as doing "pretty good" and in December 2004 he described himself as "doing fairly well."  Significantly during this period, he complained mainly of trouble sleeping.  In April 2004 he described having bad dreams and his mood was described as quite anxious with his thought content focused on sleep difficulty, dreams, stressors and his intolerance to some medication.  In December 2004 he indicated he was "doing fairly well" but reported he was easily irritated.  GAF was 80 in June 2003 and October 2003, 70 in April 2004, and 60 in December 2004.  The GAF score continued to be reported as 60 from this time until April 2007.  

The Veteran was afforded VA examination for evaluation of his PTSD in April 2007.  He denied prior hospitalizations for a mental disorder.  He treated with medication and indicated he did not feel as anxious but still had trouble sleeping.  He indicated he had a warrant against him in the 1970s for assault with intent to kill but explained he was never arrested and the charges were dropped.  He had been married to his second wife for 30 years and described the relationship as good for the most part.  He had 3 children and reported good relationships with all of them.  He reported having 2 good friends and described leisure pursuits of watching television and listening to books.  He denied prior suicide attempts.  He reported a history of violence and explained he had been in more than 20 physical altercations since leaving service.  The last altercation occurred 7-8 years prior to the examination.  

Mental status examination reflected he was clean, neatly groomed and appropriately dressed.  His speech was unremarkable; his affect was normal; and his mood was good.  He was oriented to person, place, and time.  His thought processes and content were also unremarkable.  Judgment, insight, and memory were not impaired.  Impulse control was noted as poor.  The Veteran reported that he experienced problems with sleep and that he felt chronically fatigued.  He also reported panic attacks, the most recent of which was 6 months prior to the examination.  He admitted that he thought about killing certain people whenever he would encounter them, but that there was no plan or intent to do so.  He also admitted that he thought about suicide, although he was unable to detail how often or when.  Again, there was no plan or intent to act on those thoughts.  

The Veteran reported daily distressing recollections and nightmares 2-3 times a month.  He described flashbacks lasting 1-2 minutes.  With respect to social situations, the Veteran stated that he tried to avoid certain people and places; he reported that he felt different from others and detached.  He also stated that he felt irritable most of the time and that he had problems with concentration.  With respect to family, he reported having good relationships with all of his children and siblings.  He also stated that he had two close friends.  He indicated he was working full time and has lost about 10 days in the prior year from his symptoms.  He explained he had trouble concentrating which negatively impacted his school and work and irritability and anger caused problems with children, wife, friends and coworkers.  He did not feel comfortable in crowds and this negatively impacted his social relationships.  The examiner noted however, that there was not total occupational and social impairment due to PTSD.  Rather there were signs and symptoms that resulted in deficiencies in judgment, thinking, family relationships, work, mood or school.  The VA examiner provided a PTSD diagnosis, and noted that the Veteran had reported suicidal thoughts, frequent problems with co-workers, and significant problems with sleep.  However, the examiner expressly found that there was not total occupational and social impairment due to the PTSD.  A GAF score of 60 was assigned. 

VA treatment notes in October and November 2007 show that the Veteran continued to have problems with sleep.  In November 2007 he reported feeling anxious and drowsy during the day.  Objectively during both visits, however, he displayed good grooming/hygiene; he was oriented to time, place, and person; he had no thought or perceptual disturbances; his mood was euthymic; and his affect was appropriate.  Homicidal/suicidal ideation was not noted.  A GAF score of 60 was assigned in October and 50 was assigned in November. 

In a January 2008 VA psychiatric assessment, the Veteran endorsed symptoms of isolation, intense anger, depressed mood, and avoidance.  He reported panic attacks, flashbacks and seeing things out of peripheral vision.  He reported that, since Vietnam, he has experienced increased startle reflex, nightmares, and visual hallucinations.  He further stated that he has had difficulty getting along with people and that he enjoys staying home alone and being isolated.  He explained he had poor tolerance and interpersonal relations as his main reason for frequently changing his job.  He reported anger was a significant problem and he even had a warrant out for his arrest for assault and intent to murder but it was eventually dropped.  He described instances where he pulled people out of cars but explained he had not had a serious altercation in about 12 years.  There was no history of inpatient hospitalization.  He was married for 31 years and had 3 children.  He was working in construction.  Objectively, his grooming, and eye contact were appropriate/good.  His speech was fluent, goal directed, articulate, and normal.  His mood was euthymic, but his affect was full range.  His thought process was linear and logical.  He denied suicidal or homicidal ideation.  Memory, insight, judgment, and impulse control were intact and/or appropriate.  A GAF score range of 58 to 60 was provided. 

VA treatment records from January 2008 until November 2009 indicated that the Veteran continued to display good grooming and hygiene.  He was always oriented to time place and person and speech was normal.  Homicidal and suicidal ideation were not noted.  He generally denied feelings of hopelessness, guilt, or crying spells.  Throughout this period, the Veteran's memory, insight, and judgment were described as intact or appropriate.  During this period thought process was described as linear and logical and content was appropriate.  Mood continued to be euthymic and affect appropriate.  GAF was 56 in March 2009 and 57 in June 2009 and August 2009, and 58 in November 2009.

Significantly, in March 2009 the Veteran indicated that he still became angry when rushed but indicated that his temperament was a little better and he tried to avoid interactions or conflicts and allow more time to get places.  During the March 2009 visit he explained he slept with a loaded firearm by his side for protection.  Despite this the physician noted he could maintain adequate activities of daily living, viewed work as a positive distraction and was looking forward to meeting up with his peers at the Khe Sahn Veterans Group in Florida. During the June 2009 visit he reported seeing things out the corner of his eyes since discontinuing one medication but denied auditory hallucinations or command hallucinations.  He indicated he had not had any anger outbursts and described himself as much calmer.  The August 2009 record noted that while the Veteran still had paranoia in public and saw some movement in periphery, he had experienced significant improvement in energy and cognition with the increase in medication and his mood had been stable to the point his wife described him as "mellow."  In November 2009 the Veteran reported difficulty controlling anger outbursts but explained he tried to calm himself down by breathing or removing himself from the situation.  He continued to report seeing movement in his peripheral vision.  Despite these complaints, the Veteran reported that he was doing pretty well and felt the medications worked fairly well in controlling most symptoms.  The physician even described the Veteran as engaging and friendly.

The Veteran submitted a December 2009 statement of his VA psychiatrist.  The VA psychiatrist stated that the Veteran's PTSD symptoms include nightmares, flashbacks, mood swings, panic attacks, sleep disturbance and grinding of teeth which has caused him to lose some of his tooth crowns.  

Beginning in 2010, the Veteran was seen more frequently at VA facilities.  Previously he treated every couple of months.  Starting in 2010 he began weekly individual treatment in addition to starting group treatment.  Group counseling records reflect the Veteran consistently denied suicidal or homicidal ideation.  

His individual counseling records from January until June 2010 reflect that the Veteran continued to be alert and oriented in all spheres.  Speech continued to be described as normal with a regular rate and rhythm and thought content was described as appropriate.  During a May 2010 visit he was described as polite and courteous.  He consistently denied suicidal or homicidal ideation.  He had adequate memory and judgment and insight were adequate.  While he was generally described as neatly or appropriately dressed, a record in February 2010 indicated he was unkempt and unshaven and a May 2010 record described him as somewhat disheveled.  GAF scores ranged from 55 to 58.

Significantly, during this period, the Veteran reported an increase in bad dreams in February 2010 after finding a photo of his friend who died in Vietnam.  During that visit the Veteran also described himself as more irritable and anxious and described an incident where he threatened to beat up another shopper but explained he was able to control his anger later on and denied homicidal ideation.  In March and April 2010 the Veteran reported that he was looking forward to a trip to visit old friend in a couple months.  In April 2010 he discussed his longstanding problem with controlling his anger and frequent aggression with others.  He denied domestic violence but reported a physical altercation with his adult son involving shoving.  Psychological assessments in April 2010 indicated elevation in preoccupation with physical functioning, depression, including thoughts of worthlessness, hopelessness, sadness or loss of interest and anxiety.  Results also suggested intense mood swings likely including periods of poorly controlled anger or aggression which was consistent with the Veteran's self-report.  A June 2010 VA treatment record noted passive suicidal ideation but the Veteran denied any plan or intent of self harm.  

The Veteran was provided another VA PTSD examination in June 2010.  He reported a somewhat distant relationship with his wife of 33 years, and his adult children.  He has several friends that he has kept in touch with since 1968, one of whom he sees about once a month.  He reported that he used to play golf every week, but has lost interest.  He has no history of suicide attempts, but has gotten in some altercations in the past.  The VA examiner concluded that the Veteran was socially avoidant.  His psychomotor activity and speech were unremarkable, while his affect was constricted and his mood anxious.  His thought process was circumstantial and tangential, with some paranoid ideation.  He reported sleeping problems and frequent combat-related nightmares.  He also grinds his teeth while sleeping as has broken off at least two teeth as a result.  He told the VA examiner that he is "armed all the time."  He also demonstrated some obsessive/ritualistic behavior, including checking locks.  He does have panic attacks about once a week.  He does not have suicidal or homicidal thoughts.  He is able to maintain personal hygiene, and has no problem the regular activities of daily living.  His immediate and remote memory is normal, while his recent memory is moderately impaired.  He attributed this problem to medication. 

The examiner noted that he has recurrent and intrusive distressing recollections of his in-service stressor, including images thoughts, or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the event.  He makes efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others.  He demonstrated persistent symptoms of increased arousal, such as difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  He is mentally competent and handles his finances without difficulties with his wife.  The assessment was chronic PTSD with moderate to serious symptoms, and alcohol dependence, caused by or a result of self-treatment efforts for PTSD symptoms of insomnia and anxiety.  The GAF score was 55.  

He has not been provided an additional compensation and pension examination since June 2010, but he continued to attend regular group and individual therapy sessions at the VAMC.  These records reflect that the Veteran continued to be alert and oriented in all spheres.  His thoughts were generally described as logical or coherent.  He consistently denied suicidal or homicidal ideation and any hallucinations.  Speech was generally described as goal directed and with normal rate and rhythm.  Grooming was generally described as adequate.  Memory was described as intact and insight and judgment were typically described as intact or adequate.  GAF scores ranged from 55 to 60.  

Significantly, during this period, in July 2010 the Veteran explained he was able to use positive self-talk and taking responsibility in provoking situations and he reported improvement with his marital relationship and felt he was improving in anger control.  Mood during that visit was calm and improved from the last visit and affect congruent. His mood continued to be stable through August 2010 and in August 2010 he was event described as polite and courteous.  In November and December 2010 the Veteran presented with significant affect such as sadness and crying and he explained in December 2010 that his mood had been up and down as he had been laid off from his job the preceding month.  He described seeing thing out of his peripheral vision.  In January 2011 he described a verbal altercation and described increased intrusive symptoms.  

In March 2012 the Veteran indicated things were worse and described more fights with his wife and daughter.  In April 2012 he indicated he was able to deal with his anger more effectively but reported arguing with in wife.  He also indicated he socialized with friends regularly.  In April 2012 he described his mood as "pretty good" and the physician related that he was polite, courteous mild mannered and appeared more relaxed.  During this April 2012 visit the Veteran indicated that as a result of therapy and implementing tools acquired he is better at handling frustration and tolerance by walking away and practicing deep breathing.  He retired from work last November but continued to be involved with things until recently and was looking for other things to occupy his time as he found going to work helped relieve his frustrations.  He enjoyed lunches every other month with his high school group and met yearly with marines from his unit.  He reported that he socializes with friends regularly.  In August 2012 he described memory issues but explained he felt his medications may be causing these issues.  He continued to describe anger and irritability that had improved with treatment and coping mechanisms.  Insight was poor but judgment was fair.  During a December 2012 therapy session the Veteran continued to report hypervigilance and continued irritability that he is able to manage.  He indicated that since retirement, he spends his days helping other veterans out, visiting friends in the VA, and going to look at real estate with friend.  He reported a poor relationship with his family.  In May 2013 the Veteran reported ongoing hypervigilance and irritability.  He explained depression worsened with poor concentration, poor sleep and poor energy. He reported ongoing compulsion like behaviors but the physician explained it appeared to be more hypervigilance in making sure locks were locked and sometimes repeating himself.  In June 2013, he reported that he was "doing okay," with ongoing hypervigilance and continued irritability due to current life stressors, but stable sleep.  He reported some financial concerns and some difficulties with his wife and children.  

December 3, 2002 until April 26, 2007

Evaluating the evidence in light of the above rating criteria reflects that the Veteran's symptoms do not manifest with occupational and social impairment with reduced reliability and productivity.  Rather, the records consistently describe the Veteran's speech as normal and always described his judgment and thinking as intact.  He was never noted to have panic attacks or impairment of memory during this period.  

The Board very carefully considered the report from Dr. M and specifically the records surrounding the May 2003 initial diagnostic consultation.  This record noted symptoms vastly different from those reported to VA treating physicians and included things such as perceptual distortions, suicidal and homicidal ideation and memory impairment.  Dr. M's report, however, consists mainly of circling symptoms and/or ranking them on a scale.  When read in conjunction with other evidence, however, it appears Dr. M's report of such severe symptoms may have been based on past incidents.  For example, when looking at suicidal and homicidal thoughts, Dr. M. reported that the Veteran had both but provided no further explanation.  Significantly, VA treatment records during this time period reflect the Veteran consistently denied the presence of suicidal or homicidal ideation.  Additionally, when reviewing VA examinations and other VA treatment records that go into more depth, it is clear that the Veteran had a long history of violence including a specific incident in the 1970s when there was a warrant for his arrest.  Significantly, the May 2007 VA examination outlined several instances of violence but specifically noted that the most recent one occurred nearly 7-8 years prior to that examination (so around 2000).  In light of this, the Board finds that the totality of the evidence does not support a finding of symptoms of such severity during this time period.  Rather, by the Veteran's own report he was frequently doing fairly well and struggled predominately with sleeping and irritability.  

Nor do the symptoms the Veteran had during this period manifest with such frequency and severity that it more nearly approximated the criteria for a higher rating.  The evidence reflects that during this period the Veteran complained of difficulty sleeping, depression and being short tempered.  Later treatment records reflect that he was married for over 30 years had good relationships with his children and maintained some friendships.  While some of those relationships deteriorated in later years, there was no evidence of any problems during this time period.  The record also reflects he was able to work throughout this period and later treatment records indicate that the Veteran felt that work was a positive distraction.  

Additionally, the Veteran's GAF scores do not reflect occupational and social impairment with reduced reliability and productivity.  Rather, the lowest GAF score noted during the entire appeal period was a 55, which is indicative of moderate symptoms.  The Board very carefully considered this GAF score assessed during the May 2003 private treatment.  However, a GAF score is not determinative of the percentage rating to be assigned, as the rating depends on evaluation of all the evidence. 38 C.F.R. § 4.126; see also Vazquez-Claudio, 713 F.3d at 117-18 (noting that the primary focus should be symptomatology but explaining that a determination as to how the symptoms impact the occupational and social functioning must also be considered).  In the present case, during this time period the GAF scores ranged from 55 (denoting moderate symptoms) to 90 (denoting absent or minimal symptoms).  Significantly, VA treatment records directly surrounding the May 2003 reflect scores in the 80s and 90s (reflecting transient symptoms that are expectable reactions to stressors to absent or minimal symptoms).  GAF scores were predominantly 80 or 90 in 2002-2003 and predominately 60 (reflecting moderate symptoms) from 2004.

As the Veteran himself generally reported that he was doing fine or even "pretty good" and in light of the GAF scores outlined above, the Board finds that the record does not more nearly approximate a 50 percent evaluation.

For the period beginning April 27, 2007

Evaluating the evidence in light of the above rating criteria reflects that the Veteran's symptoms most nearly approximate those listed in the 50 percent evaluation beginning April 27, 2007.  The VA treatment records and examinations reflect a decline in functioning beginning around April 2007.  The April 2007 VA examination indicated an increase in symptoms and described the Veteran's impulse control as poor.  He also described panic attacks, thoughts of killing people, and thoughts of suicide during this examination.  Records prior to that including an April 2007 VA treatment record indicated he felt he was doing "fairly well" and accordingly, the Board finds that the effective date for the increase is April 27, 2007, the date of the VA examination.  Subsequent records continue to reflect increased symptoms such as difficulty with anger, seeing things in the periphery, paranoia in public, panic attacks, needing to check locks, nightmares and intrusive thoughts.  The record further reflects the increased symptoms resulted in increased therapy around 2010 along with medication changes and adjustments.  

During this period, however, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas including work, school, family, relations, judgment, thinking or mood or total occupational and social impairment to warrant a rating in excess of 50 percent.  Rather, the record clearly reflects the Veteran retained social and occupational functioning despite his symptoms.  For example, the Veteran remained married to his second wife of over 30 years.  While he began noting increased arguments with her in 2013, up until that point his relationship with her was relatively stable despite his irritability.  Furthermore, while he has recently described the relationship as estranged, there is no evidence that he has been legally separated or divorced.  Similarly, for most of the period on appeal the Veteran has reported good relationships with his children.  Again, there are some records reflecting difficulties and even one instance of a physical altercation with his adult son.  In spite of this, the evidence clearly reflects that he has retained some relationship with his children.  He also reported to VA examiners that he had a few close friends and he described excitement about attending Khe Sahn Veterans Group reunions and reunions with high school friends.  

Additionally, the record indicates that the Veteran was able to keep working throughout much of this period.  While he required absences and he described some trouble concentrating that impacted his work, the record does not support that these few instances equated to deficiency in most areas.  In fact, during a March 2009 VA treatment visit the Veteran described work as a positive distraction.  

During this period he never was described as having symptoms such as irrational speech, disorientation to time or place, spatial disorientation, impairment in thought processes, memory loss to names of relatives his occupation or own name, or near continuous panic or depression.  Additionally, he was consistently described as social and cooperative.  While he had a couple instances where appearance was unkempt, the majority of the records reflect no problems with hygiene.  The records also consistently indicate that the Veteran can perform activities of daily living.  While the record reflects some passive suicidal and homicidal ideation (one of the symptoms noted in the 70 percent evaluation) the record also frequently reflects the Veteran affirmatively denied having suicidal or homicidal ideation.  In other words, examining the record as a whole does not reflect consistent thoughts of suicide or homicide and further does not demonstrate the struggle in occupational or social functioning contemplated by higher evaluations.  

The Board carefully considered the Veteran's report of irritability, anger and violence, including his description of verbal altercations and pushing and shoving his adult son.  While this clearly was a continual problem for the veteran, the Board finds it significant that the Veteran took appropriate measures to recognize the problem, find coping mechanisms and most significantly apply the mechanisms to diffuse situations.  Although the Veteran frequently complained of anger and irritability he was not noted to have impaired impulse control and as noted above he actually reported that he was able to utilize the tools provided to him to control his anger.  Looking at the record as a whole, while there were be some instances of such irritability and even some physical aggression, overall it did not impact the veteran's overall occupational and social functioning.  

The symptoms the Veteran reported to treating physicians and described in lay statements during this period fail to reflect a severity in occupational and social functioning akin to that contemplated by the higher 70 and 100 percent evaluations.  These ratings contemplate functioning so impaired that it results in symptoms such as illogical speech, an inability to function independently, an inability to control impulses, danger of hurting self or others, and an inability to perform activities of daily living.  Indeed, the fact that the Veteran was aware of his irritability and anger and worked on ways to deal which his frustrations such as breathing, positive self-talk or removing himself from the situation reflects he retained some insight into his condition and ability to control impulses.  

Likewise, the Board carefully considered the fact that the Veteran described himself as armed and even slept near a firearm; however, the record as a whole does not demonstrate that the Veteran's symptoms were so severe to cause deficiencies in most areas and the Veteran has never been assessed to pose a threat to himself or others.  Rather, he was able to continue to work and live independently.  The Board also carefully considered the symptoms of seeing something in his peripheral vision which could be a delusion.  However, the Federal Circuit has clarified that in order to qualify for given ratings, a Veteran must demonstrate the particular symptoms associated with that percentage or others of similar frequency, severity, and duration of the psychiatric symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In this case, while the Veteran was noted to see things in the periphery, it has never been described as persistent.  In fact, the Veteran consistently denied the presence of hallucinations.  Furthermore, even if this were considered a hallucination or delusion, it has not been demonstrated to result in occupational or social deficiencies in most areas as the Veteran continued to maintain his job, had good judgment and was able to create a good social rapport.  

Furthermore, the GAF scores do not support a higher evaluation.  In the present case, during this time period the GAF scores ranged from 55-60 (denoting some moderate symptoms).  The Veteran has never been assessed as having GAF scores in the 30s or 40s reflecting serious symptoms to impairment in reality testing or communication or major impairment.  

Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation during this period.  

Based upon the guidance set forth in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered and assigned staged ratings as outlined above.  As described in detail above, the record does not support the assignment of any further staged ratings.  

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for any period on appeal.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's PTSD have manifested symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, concerning his PTSD rating, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD and depression which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code adequately contemplates the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Effective Date for the Award of Service Connection for Ischemic Heart Disease

In the March 2011 rating decision, the RO granted service connection for ischemic heart disease.  The effective date of the award was set as December 3, 2002.  A December 2012 Decision Review Officer Decision indicated that the prior effective date was clearly and unmistakably erroneous and the effective date was corrected to February 14, 2002.  The Veteran contends that an earlier effective date is warranted.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

The claim leading to the award of service connection was received by the RO on May 25, 2010.  Although this was the date of claim, the award of service connection was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2013) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue. 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2014).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991). 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions. See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Id. 

Thus, under the Nehmer effective date provisions, the Board must analyze whether a claim for ischemic heart disease was filed prior to the May 25, 2010 claim, or whether VA denied compensation for ischemic heart disease, with consideration of the effective date of the liberalizing law of August 30, 2010.  Although the record reflects that there was no prior claim or denial expressly relating to the term ischemic heart disease, the RO explained that training letter 10-04 determined that "if, at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now-covered condition (e.g., IHD), then the condition is considered to have been part of the previously denied claim."  Based upon this guidance, the RO corrected the effective date to February 14, 2002 as this was the date of receipt of a claim for service connection for other disabilities and medical evidence received during the course of this claim reflected treatment for a cardiovascular disease as early as July 2001.

Prior to February 14, 2002, nothing in the record can be reasonably viewed as a claim of service connection for ischemic heart disease.  While there was a prior claim for exposure to Agent Orange, malaria, trenchfoot and skin rash in May 1987, there was no mention of a cardiovascular disorder in that claim, nor was there any evidence suggesting a cardiovascular disease of record at that time.  Similarly, while the Veteran filed a claim for service connection for PTSD, hearing loss, tinnitus, left knee and back in October 1997, there was no evidence suggesting a cardiovascular disease of record.  

Although the record reflects that the first indication of ischemic heart disease was in July 2001, "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  

Accordingly, the proper effective date for service connection for IHD is February 14, 2002, the date of the inferred claim for benefits, and the appeal is thus denied because the RO has already assigned the earliest possible effective date provided by law. 38 C.F.R. § 3.400.


ORDER

The November 2, 2010 Board decision addressing the issue of an initial rating higher than 30 percent for PTSD is vacated.

Entitlement to an initial rating evaluation in excess of 30 percent for PTSD for the period prior to December 14, 2009 is denied.

Entitlement to a rating evaluation of 50 percent, but no higher, for PTSD for the period from December 14 2009 is granted.

An effective date earlier than February 14, 2002, for the grant of IHD is denied.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2014).

Concerning the IHD, a review of the record reflects there may be outstanding treatment records.  VA treatment records in June 2004 report that the Veteran had been seen at St. Thomas Hospital and was followed by Dr. B.  A December 2007 VA telephone contact notes he was seen by Dr. N. at Vanderbilt Heart Group.  A January 2008 private record also identifies prior treatment by Dr. J.B., St. Thomas.  Complete records from Dr. B. and St. Thomas Hospital are not currently associated with the claims file and should be obtained.

Additionally, a December 2007 VA record noted there was a scanned transthoracic echocardiogram report from Gresham and Associates Cardiology Group in Murfreesboro Tennessee.  Unfortunately, the Board is not able to view any documents scanned into CAPRI.  

The Veteran has not been afforded a VA examination to assess his service-connected knee disability since filing his December 2010 claim for increase.  An August 2012 treatment record shows that his condition now requires him to use a cane.  In light of evidence of worsening and the length of time since the last examination, an additional VA examination is warranted.

The law also provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for an increased evaluation for IHD is still pending, the Board cannot proceed with the claim for an earlier effective date at the housebound rate prior to September 16, 2010 until there has been final adjudication of the Veteran's other claim.  Thus, adjudication of the earlier effective date claim will be held in abeyance pending further development and adjudication of the Veteran's claim of entitlement to an increased evaluation for IHD.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his IHD and left knee and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  Records from Dr. J.B. (full name identified in a January 2008 record of Vanderbilt Heart), records from St. Thomas Hospital and Gresham and Associates Cardiology Group should be requested and associated with the claims file. 

The RO/AMC should also ensure all relevant VA treatment records from June 2013 until the present are associated with the claims file.  Any records scanned into CAPRI, including those noted in December 2007, should also be associated with the claims file. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Schedule the Veteran for a VA knee examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's residuals of a left knee injury, status post total knee replacement.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

3.  After completing the above and any additional development deemed necessary, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


